5:20-cv-01533-DCC-KDW   Date Filed 05/08/20   Entry Number 37-4   Page 1 of 29




                             Exhibit D:
South Carolina Department of Corrections Agency
  Directives from Wardens at SCDC Institutions
5:20-cv-01533-DCC-KDW         Date Filed 05/08/20        Entry Number 37-4   Page 2 of 29




                                         Coronavirus

                                Agency Preparation Meeting

                                        March 13, 2020



  1. Rumor Control

  2. Medical Update
       • Lee F5
       • Camille Graham – RHU
       • Discussions with National Guard



  3. Contingency Plans as of March 13, 2020

  4. Court and Transports

  5. Medical Transports

  6. Inmates working in the Community

  7. Volunteers




                          SCDC AGENCY DIRECTIVES 000001
    5:20-cv-01533-DCC-KDW   Date Filed 05/08/20   Entry Number 37-4   Page 3 of 29


                      Wardens Conference Call
                            03/18/2020
                      COVID-19 (Coronavirus)
• Tracking of staff sent home for health concerns
  No positive cases in SCDC to date - Several employees have been tested. But
  no results have been received yet.

• Governors Press conference on 3/17/20 and Executive Order 2020-10
  https://governor.sc.gov/executive-branch/executive-orders

• Coronavirus forms are now on the intranet on the forms tab, under Health
  Services/Coronavirus / COVID-19. Russell Rush is sending out information
  this morning to all ESHO to start using immediately.
     o M-216 Coronavirus Disease 2019 (COVID-19) Employee Screening Tool
     o M-216A Coronavirus Disease 2019 (COVID-19) Inmate Screening Tool
     o M-217 Attestation of No Know Illness
     o M-219 Employee Screening information
     o ESHO will train designated institutional staff on the screening process

•   The agency COVID-19 action plan is posted on our intranet site. See link
    http://www.doc.sc.gov/scdc_covid-19_action_plan_031620.pdf

• Status of Thermometers

• Institutional Operations
     o As of today, we are working under normal operations
     o Do not send any HEALTHY staff home
     o Keep up the cleanliness and sanitation measures
     o Points to consider
             Rescheduling of interviews or conduct them via phone or facetime
             No Official state travel
     o How has your staff been affected by the closing of schools and
        community closure/restrictions? Encourage staff to step up and help
        each other.

• It is imperative to keep your staff informed of the Agency’s and your
  institutional status.
      o Stop the rumors

                        SCDC AGENCY DIRECTIVES 000002
5:20-cv-01533-DCC-KDW     Date Filed 05/08/20    Entry Number 37-4   Page 4 of 29




                   Office of the Deputy Director for Operations

  COVID-19 (CORONAVIRUS) CONFERENCE CALL
                  Monday, March 23, 2020          |   10:00am

AGENDA ITEMS

  •   Educational classes taught remotely - Nena Staley
  •   Lee Isolation Unit is activated.
  •   What institutions have wall hand sanitation pumps?
  •   Employee Screening forms – what to do with them
  •   Daily recording of number employees reporting to work
  •   Bleach - Distribution to prisons.
  •   Non-Essential Employees - They cannot report to work.
  •   Update employee emergency phone numbers.
  •   Dept. of Employment & Workforce monthly presentations cancelled.
  •   Preparing for April releases.




                                                                           200323wh
                     SCDC AGENCY DIRECTIVES 000003
5:20-cv-01533-DCC-KDW     Date Filed 05/08/20    Entry Number 37-4   Page 5 of 29




                   Office of the Deputy Director for Operations

  COVID-19 (CORONAVIRUS) CONFERENCE CALL
                  Monday, March 24, 2020          |   10:00am

AGENDA ITEMS

  • Check in with each institution
    Allendale, Broad River, Camille Graham, Evans, Goodman, Kershaw,
    Kirkland, Leath, Lee, Lieber, Livesay, MacDougall, Manning, McCormick
    Palmer, Perry, Ridgeland, Trenton, Turbeville, Tyger River, Wateree River

  • Medical Update
       o Quarantine travel list
       o Inmate Screening forms – Medical needs assistance
  • COVID-19 Posters in inmates living areas
  • Disposal items – Sporks & Cups
  • Canteen Managers need to be at the institutions
  • Employee Screening forms and telecommuting forms




                                                                            200320ar
                     SCDC AGENCY DIRECTIVES 000004
5:20-cv-01533-DCC-KDW    Date Filed 05/08/20    Entry Number 37-4   Page 6 of 29




                  Office of the Deputy Director for Operations

  COVID-19 (CORONAVIRUS) CONFERENCE CALL
               Wednesday, March 25, 2020           |   10:00am

AGENDA ITEMS

  • Medical Update
      o Quarantine travel list
  • Guidelines from CDC.
  • Release Date Process – Mr. Patterson sending out 2nd mail
  • COVID-19 Posters in inmates living areas
  • Thermometers – Delivered coordinated by Regional Directors
  • Shared folder for COVID under construction
      o Employee Screening forms
              Order to be put in order as follows:
              By shifts
                   • D1 & C
                   • D2
                   • E1 & C
                   • E2
                          o Date
                                Positive
                                Negative
      o Telecommuting forms – are to be routed through appropriate chain
         of command - Supervisor Division Director, Deputy Director,
         Human Resources
              Official Place of work is their normal location i.e.
                institution




                                                                           200320ar
                    SCDC AGENCY DIRECTIVES 000005
5:20-cv-01533-DCC-KDW      Date Filed 05/08/20    Entry Number 37-4   Page 7 of 29




                    Office of the Deputy Director for Operations

  COVID-19 (CORONAVIRUS) CONFERENCE CALL
                  Thursday, March 26, 2020          |   10:00am

AGENDA ITEMS

  • Medical Update
      o Quarantine travel list for 3/26/20

  • Screening forms must be completed for every employee entering and the
    forms cannot be altered. This is very important.

  • Thermometers – Every institution should have a least one by end of the day

  • Cleaning – Continuous cleaning on a regular schedule throughout the day.
    All equipment from the control room such as keys, weapons, chemical
    munitions canisters, radios and restraints need to be clean before distribution
    and upon return to the control room. Any equipment used by multiple staff
    members need to be cleaned regularly.

  • Communicating with staff and inmate population on Agency’s
    prevention measures and upcoming releases transportation arrangements.

  • Production of mask and gowns by Prison Industries


  • Employee Clearing at institution instead of traveling to Columbia to
    eliminate extra travel.

  • Telecommuting work options for employees – Remember think out of the
    box. Not standard definition of telecommuting. See attached email from
    Ms. Lovelace dated 3/20/20.




                                                                              200320ar
                      SCDC AGENCY DIRECTIVES 000006
5:20-cv-01533-DCC-KDW       Date Filed 05/08/20    Entry Number 37-4    Page 8 of 29




                     Office of the Deputy Director for Operations

  COVID-19 (CORONAVIRUS) CONFERENCE CALL
                     Friday, March 27, 2020        |   10:00am

AGENDA ITEMS

  • Medical Update
      o Quarantine travel list for 3/27/2020

  • Release date

  •    Cleaning – Continuous cleaning on a regular schedule throughout the day.
      All equipment from the control room such as keys, weapons, chemical
      munitions canisters, radios and restraints need to be clean before distribution
      and upon return to the control room. Any equipment used by multiple staff
      members need to be cleaned regularly.

  • Communicating with staff and inmate population on Agency’s
    prevention measures and upcoming releases transportation arrangements.

  • Daily Reporting of Numbers deadline 1:00 pm

  • Posters & hand sanitizer




                                                                               200320ar
                       SCDC AGENCY DIRECTIVES 000007
    5:20-cv-01533-DCC-KDW        Date Filed 05/08/20   Entry Number 37-4    Page 9 of 29




                         Office of the Deputy Director for Operations

        COVID-19 (CORONAVIRUS) CONFERENCE CALL
                        Monday, March 30, 2020          |   10:00am


• Medical Update
    o Quarantine travel list for 3/30/2020

• Release date Preparations
    o Hand sanitizer
    o COVID19 Information cards
    o Inmates who need transportation

•    Cleaning – Continuous cleaning on a regular schedule throughout the day. All
    equipment from the control room such as keys, weapons, chemical munitions canisters,
    radios and restraints need to be clean before distribution and upon return to the control
    room. Any equipment used by multiple staff members need to be cleaned regularly.

• Communicating with staff and inmate population on Agency’s prevention measures
  and upcoming releases transportation arrangements.

• Advanced Sick Leave - Employee Leave Policy, ADM 11.08
  3.5.2 Requests for sick leave advance must be in writing and approved by the
  appropriate Warden/Division Director and/or appropriate member of the Director's staff
  and the Division Director of Human Resources or designee. To be eligible, the employee
  must be on an extended absence and return to work immediately following the advanced
  hours. Upon return to work, the employee will have all earned sick leave applied to the
  leave deficit at the rate of 1 1/4 days per month (or, if part-time, the monthly earning rate)
  until the deficit has been eliminated. Should the employee terminate before the deficit is
  eliminated, any negative balance will be treated as an overpayment.

• Posters for housing units
    o Tyger river and Wateree not ready
    o Spanish versions

• Long sleeve gowns, and surgical mask for Front Gate staff performing employee
  screening.
                                                                                           200320ar
                           SCDC AGENCY DIRECTIVES 000008
    5:20-cv-01533-DCC-KDW       Date Filed 05/08/20   Entry Number 37-4    Page 10 of 29




                         Office of the Deputy Director for Operations

        COVID-19 (CORONAVIRUS) CONFERENCE CALL
                        Tuesday, March 31, 2020         |   10:00am


• Medical Update
    o Quarantine travel list for 3/31/2020

• Release date Preparations
     o Each inmate will receive
             Hand sanitizer
             COVID19 Information cards
     o Every inmate must have a health screening and temperature check within 72
         hours of release. Forms were to be scanned and sent to Ms. Rodgers and Ms.
         Garrell.
     o Inmates who need transportation
             Institutions deadline for SCDC to provide transportation. Your list of
               inmates was due to DDO by Noon 3/27/20 for CBT to include their
               transportation routes
             Your inmates must be at CBT on Wednesday, April 1st by 7:00 am.
               The inmates should be dressed in their civilian clothes
     .
• Extension of restrictions on Visitation, Volunteer, Work Crews & Labor Crews
  until 4/30/20.

•    Cleaning – Continuous cleaning on a regular schedule throughout the day. All
    equipment from the control room such as keys, weapons, chemical munitions canisters,
    radios and restraints need to be clean before distribution and upon return to the control
    room. Any equipment used by multiple staff members need to be cleaned regularly.

• Communicating with staff and inmate population on Agency’s prevention measures
  and upcoming releases transportation arrangements.

• Posters for housing units in Spanish are scheduled to be ready by Wednesday,
  4/1/20.


                                                                                           200320ar
                           SCDC AGENCY DIRECTIVES 000009
    5:20-cv-01533-DCC-KDW       Date Filed 05/08/20    Entry Number 37-4     Page 11 of 29




                         Office of the Deputy Director for Operations

        COVID-19 (CORONAVIRUS) CONFERENCE CALL
                        Wednesday, April 1, 2020         |   2:00 pm


• Medical Update
    o Quarantine travel list for 4/1/2020

• Telecommuting options - NIC training Mr. Stines sent out an email with how to
  register instructions and the link https://nic.learn.com/learncenter.asp?id=178409&page=1

• Transfer between the institutions

•    Cleaning – Continuous cleaning on a regular schedule throughout the day. All
    equipment from the control room such as keys, weapons, chemical munitions canisters,
    radios and restraints need to be clean before distribution and upon return to the control
    room. Any equipment used by multiple staff members need to be cleaned regularly.

• Communicating with staff and inmate population on Agency’s prevention measures
  and upcoming releases transportation arrangements.

• Posters for housing units in Spanish will be ready for pick up on Thursday, 4/2/20.




                                                                                              200320ar
                            SCDC AGENCY DIRECTIVES 000010
    5:20-cv-01533-DCC-KDW       Date Filed 05/08/20   Entry Number 37-4    Page 12 of 29




                         Office of the Deputy Director for Operations

        COVID-19 (CORONAVIRUS) CONFERENCE CALL
                         Thursday, April 2, 2020       |   10:00 am




• Opening Comments - Joel Anderson

• Invocation - Chaplain Brown

• Director’s Comments

• Medical Update
    o Quarantine travel list for 4/2/2020

• Confidential of information – Very Important

•    Cleaning – Continuous cleaning on a regular schedule throughout the day. All
    equipment from the control room such as keys, weapons, chemical munitions canisters,
    radios and restraints need to be clean before distribution and upon return to the control
    room. Any equipment used by multiple staff members need to be cleaned regularly.

• Communicating with staff and inmate population on Agency’s prevention measures
  and upcoming releases transportation arrangements.

• Posters for housing units in Spanish will be ready for pick up on Thursday, 4/2/20.

• Reporting of daily number by 1:00 Very Important




                                                                                           200320ar
                           SCDC AGENCY DIRECTIVES 000011
    5:20-cv-01533-DCC-KDW       Date Filed 05/08/20       Entry Number 37-4   Page 13 of 29




                         Office of the Deputy Director for Operations

        COVID-19 (CORONAVIRUS) CONFERENCE CALL
                          Friday, April 3, 2020       |     10:00 am


• Opening Comments - Joel Anderson

• Invocation

• Medical Update
    o Quarantine travel list for 4/3/2020

• PI Operations & Commissary Orders – Richard Hodgkiss

• Help Desk Message 4-2-20 For Everyone’s Safety. If you are sick, please stay home

•    Cleaning – Continuous cleaning on a regular schedule throughout the day. All
    equipment from the control room such as keys, weapons, chemical munitions canisters,
    radios and restraints need to be clean before distribution and upon return to the control
    room. Any equipment used by multiple staff members need to be cleaned regularly.

• Communicating with staff and inmate population on Agency’s prevention measures
  and upcoming releases transportation arrangements.

• Posters – Every institution should have the posters in all inmate housing units in English
  and Spanish




                                                                                              200320ar
                           SCDC AGENCY DIRECTIVES 000012
   5:20-cv-01533-DCC-KDW       Date Filed 05/08/20   Entry Number 37-4   Page 14 of 29




                        Office of the Deputy Director for Operations

       COVID-19 (CORONAVIRUS) CONFERENCE CALL
                        Monday, April 6, 2020        |   10:00 am


• Opening Comments - Joel Anderson

• Invocation

• Medical Update
    o Quarantine travel list for 4/6/2020

• Cleaning – Continuous cleaning on a regular schedule throughout the day. All
  equipment from the control room such as keys, weapons, chemical munitions canisters,
  radios and restraints need to be clean before distribution and upon return to the control
  room. Any equipment used by multiple staff members need to be cleaned regularly.

• Communicating with staff and inmate population on Agency’s prevention measures
  and upcoming releases transportation arrangements.

• GA Shelter in Place Executive Orders – The order was issued by the Governor of
  Georgia and went in to effect at 6:00 pm Friday, April 3, 2020 through 11:59 pm on
  Monday, April 13, 2020. Staff at approximately 3 institutions may be affected by this
  Executive order. Office of General Counsel is working on documentation for staff to
  have incase they are stopped to present with their SCDC ID and or badge.

• Telecommuting
     o Keeping track of daily activity other than training. Training hours are trackable
        due to certificates. Other activity needs to be general tracked day by day.
        Returning phone calls or working on projects. Time not spent performing job
        related functions require the employee to take annual/sick leave.
     o Telecommuting forms - Consider them approved once filled out and signed by
        Warden or Direct Supervisor. However, they need to be filled out completely
        before submitting which must include employee and Warden or direct
        supervisor signatures.

   • Effective April 3, 2020 beginning at 3:00 p.m., please refer any employee that screens
     as a possible risk to our COVID-19 Call Team at (803) 896-0323

                                                                                         200320ar
                          SCDC AGENCY DIRECTIVES 000013
   5:20-cv-01533-DCC-KDW         Date Filed 05/08/20    Entry Number 37-4      Page 15 of 29




                          Office of the Deputy Director for Operations

       COVID-19 (CORONAVIRUS) CONFERENCE CALL
                          Monday, April 6, 2020        |   10:00 am


• Opening Comments - Joel Anderson

• Invocation

• Medical Update
    o Quarantine travel list for 4/7/2020
    o Masks issued to staff & inmates
           Different colors are being issued to staff and inmates
           Staff wearing the mask on duty is mandatory. They are being issued 2
            masks each to allow the mask to be laundered everyday which is vital.
            Staff are allowed to wear them after work to keep them healthy.
           Employees that are refusing to wear the mask
               • For long period of time due to health issues (COPD, asthmatic. etc.)
               • Staff who are refusing to wear the mask will on duty for other reasons.
               •
• SC Governor’s Mandatory Home or Work Order lace Executive Orders – Mandatory
   Home or Work Order

   Please see attached letter from Director Stirling that critical staff, that are still reporting to
   work, need to have in their possession when traveling to and from work.
   If there are any problems with any jurisdiction honoring this letter, please let the Office
   of the Deputy Director for Operations know.
    The order goes into effect April 7 at 5 p.m. Under it, everyone in South Carolina should
   stay home unless they are working, visiting family, exercising outside at a safe distance
   or obtaining necessary goods or services. But McMaster said everyone should act
   responsibly and practice social distancing and proper personal hygiene.

   McMaster said no additional businesses will be closed, but the stores that will remain
   open are mandated to limit customers to no more than 5 customers per every 1,000
   square-feet, or 20 percent capacity as determined by the fire marshal whichever is smaller
   number


                                                                                               200320ar
                            SCDC AGENCY DIRECTIVES 000014
      5:20-cv-01533-DCC-KDW       Date Filed 05/08/20   Entry Number 37-4    Page 16 of 29

      McMaster said violating this executive order can result in 30 days in jail or a fine of $100
      per each day a violation occurs.

• Using the telehealth options to limit the movement of employees to help prevent exposure
  to COVID-19.


      •   COVID-19 Call Team number (803) 896-0323


      • Cleaning – Continuous cleaning on a regular schedule throughout the day. All
        equipment from the control room such as keys, weapons, chemical munitions
        canisters, radios and restraints need to be clean before distribution and upon return to
        the control room. Any equipment used by multiple staff members need to be cleaned
        regularly.

      • Communicating with staff and inmate population on Agency’s prevention
        measures and upcoming releases transportation arrangements.




                                                                                             200320ar
                              SCDC AGENCY DIRECTIVES 000015
    5:20-cv-01533-DCC-KDW     Date Filed 05/08/20   Entry Number 37-4   Page 17 of 29




                       Office of the Deputy Director for Operations

       COVID-19 (CORONAVIRUS) CONFERENCE CALL
                      Wednesday, April 8, 2020        |   10:00 am


•   Opening Comments – Joel Anderson
•   Invocation
•   Institutional Updates from Wardens
•   Medical Update
       o Quarantine travel list for 4/8/2020. Quarantine areas are subject to changes
           daily. Do Not Travel.
       o Face Coverings issued to staff & inmates
               Issued to inmates – 2 per inmate. Population needs to be made aware of
                 importance of daily cleaning of their face coverings
               Documentation of staff & inmates being issued the face coverings
               Employees that are choosing not to wear the mask needs to have proper
                 documentation.
                    • The form is in the process of being developed
•   Two Free Phone calls allowed to all inmates
       o The individual making the call must dial 2 instead of 0 to make the free call
•   Telecommuting - System access issues
•   Status of COVID-19 shared folder various locations/institutions to save employee
    screening forms.
•   Cleaning – Continuous cleaning on a regular schedule throughout the day.
       o All equipment from the control room need to be clean before distribution and
           upon return to the control room.
               keys, weapons, chemical munitions canisters, radios, body alarms, keys
                 and restraints
       o Transportation vehicles - clean all surfaces in all transportation vehicle
       o Any equipment used by multiple staff members
       o Any surfaces – door knobs, desks counter tops, light switches, computers,
           keypads, copiers, etc.

• Communicating with staff and inmate population on Agency’s prevention measures
  and upcoming releases transportation arrangements.



                                                                                        200320ar
                         SCDC AGENCY DIRECTIVES 000016
   5:20-cv-01533-DCC-KDW      Date Filed 05/08/20       Entry Number 37-4   Page 18 of 29




                       Office of the Deputy Director for Operations

       COVID-19 (CORONAVIRUS) CONFERENCE CALL
                        Friday, April 10, 2020      |     10:00 am


• Opening Comments – Joel Anderson
     o Corrections 101
• Invocation
• Medical Update
     o Quarantine travel list for 4/10/2020. Quarantine areas are subject to changes
       daily. Do Not Travel.
• Face Coverings for staff & inmates
            Issued to inmates – Will be issued a total of 2 per inmate. Each institution
             will receive enough today to issue 1 per inmate today. More Face coverings
             will be ready next week. Population needs to be made aware of importance
             of daily cleaning of their face coverings.
                • Washing instructions for the face coverings for inmate population
                    were attached to the today email.

• Hand sanitizer for Staff



• Cleaning – Continuous cleaning on a regular schedule throughout the day.
     o All equipment from the control room need to be clean before distribution and
       upon return to the control room.
           keys, weapons, chemical munitions canisters, radios, body alarms, keys
             and restraints
     o Transportation vehicles - clean all surfaces in all transportation vehicle
     o Any equipment used by multiple staff members
     o Any surfaces – door knobs, desks counter tops, light switches, computers,
       keypads, copiers, etc.

• Communicating with staff and inmate population on Agency’s prevention measures
  and upcoming releases transportation arrangements.




                                                                                            200320ar
                         SCDC AGENCY DIRECTIVES 000017
   5:20-cv-01533-DCC-KDW      Date Filed 05/08/20   Entry Number 37-4   Page 19 of 29




                       Office of the Deputy Director for Operations

      COVID-19 (CORONAVIRUS) CONFERENCE CALL
                      Monday, April 13, 2020         |   10:00 am


• Opening Comments – Joel Anderson
• Invocation
• Medical Update
     o Quarantine travel list for 4/13/2020. Quarantine areas are subject to changes
        daily. Do Not Travel.
• Critical Resources for SCDC Staff – see attached
• FS Workers - We need to allow food service inmates to get up and shower before work
  and again after their shift they wanted to.
• Preparing for Inmate releases April 15th and May 1st
• Face Coverings for staff & inmates
           Issued to inmates – Will be issued a total of 2 per inmate. Each institution
             should have already issued per inmate on Friday or over the weekend. More
             Face coverings will be ready this week.
                 • Population should been made aware:
                    Importance of wearing the face coverings of daily cleaning of their
                    face covering (washing instructions should have been provided)
 • Hand sanitizer for Staff – Should arrive this week

• Cleaning – Continuous cleaning on a regular schedule throughout the day.
     o All equipment from the control room need to be clean before distribution and
       upon return to the control room.
           keys, weapons, chemical munitions canisters, radios, body alarms, keys
             and restraints
     o Transportation vehicles - clean all surfaces in all transportation vehicle
     o Any equipment used by multiple staff members
     o Any surfaces – door knobs, desks counter tops, light switches, computers,
       keypads, copiers, etc.

• Communicating with staff and inmate population on Agency’s prevention measures
  and upcoming releases transportation arrangements.


                                                                                        200320ar
                         SCDC AGENCY DIRECTIVES 000018
   5:20-cv-01533-DCC-KDW      Date Filed 05/08/20   Entry Number 37-4   Page 20 of 29




                       Office of the Deputy Director for Operations

      COVID-19 (CORONAVIRUS) CONFERENCE CALL
                     Wednesday, April 15, 2020        |   10:00 am


• Opening Comments – Joel Anderson
• Invocation
• Institutional reports by each Warden
• Medical Update
    o Quarantine travel list for 4/15/2020. Quarantine areas are subject to changes
       daily. Do Not Travel.
• Inmates released today, April 15th with hand sanitizer and information cards
• Items ready for pick up at Mr. Hodgkiss at his office which is in the front of
  Canteen/Commissary warehouse underneath Purchasing offices. He is NOT at the PI
  building anymore.
      o Face Coverings for inmate population
      o Training manuals for new employees who are completing NEO next week and
        will be participating in the Agency’s Orientation Broadcast.
      o Face Coverings for Staff – Any request for additional face coverings must come
        from the Warden via an email to Mr. Hodgkiss before items can be picked up.
• Cleaning – Continuous cleaning on a regular schedule throughout the day.
      o All equipment from the control room need to be clean before distribution and
        upon return to the control room.
            keys, weapons, chemical munitions canisters, radios, body alarms, keys
              and restraints
      o Transportation vehicles - clean all surfaces in all transportation vehicle
      o Any equipment used by multiple staff members
      o Any surfaces – door knobs, desks counter tops, light switches, computers,
        keypads, copiers, etc.

• Communicating with staff and inmate population on Agency’s prevention measures
  and upcoming releases transportation arrangements.


                                                                                        200320ar
                         SCDC AGENCY DIRECTIVES 000019
   5:20-cv-01533-DCC-KDW       Date Filed 05/08/20   Entry Number 37-4   Page 21 of 29




                        Office of the Deputy Director for Operations

       COVID-19 (CORONAVIRUS) CONFERENCE CALL
                      Thursday, April 16, 2020        |   10:00 am


• Opening Comments – Joel Anderson
• Invocation
• Medical Update
     o Quarantine travel list for 4/16/2020. Quarantine areas are subject to changes
       daily. Do Not Travel.
• Items ready for pick up at Mr. Hodgkiss at his office which is in the front of
  Canteen/Commissary warehouse underneath Purchasing offices. He is NOT at the PI
  building anymore.
      o 2 oz hand sanitizer for Staff
• Ramadan preparations – Ms. Staley
• Donations of different types of Supplies – cleaning supplies, mask, etc.
• Cleaning – Continuous cleaning on a regular schedule throughout the day.
      o All equipment from the control room need to be clean before distribution and
        upon return to the control room.
            keys, weapons, chemical munitions canisters, radios, body alarms, keys
              and restraints
      o Transportation vehicles - clean all surfaces in all transportation vehicle
      o Any equipment used by multiple staff members
      o Any surfaces – door knobs, desks counter tops, light switches, computers,
        keypads, copiers, etc.

• Communicating with staff and inmate population on Agency’s prevention measures
  and upcoming releases transportation arrangements.




                                                                                         200320ar
                          SCDC AGENCY DIRECTIVES 000020
    5:20-cv-01533-DCC-KDW      Date Filed 05/08/20       Entry Number 37-4   Page 22 of 29




                        Office of the Deputy Director for Operations

       COVID-19 (CORONAVIRUS) CONFERENCE CALL
                        Friday, April 17, 2020       |     10:00 am


•   Opening Comments – Joel Anderson
•   Invocation
•   Medical Update
•   Quarantine travel list for 4/17/2020. Quarantine areas are subject to changes daily.
    Do Not Travel.
• Cleaning – Continuous cleaning on a regular schedule throughout the day.
       o All equipment from the control room need to be clean before distribution and
         upon return to the control room.
             keys, weapons, chemical munitions canisters, radios, body alarms, keys
               and restraints
       o Transportation vehicles - clean all surfaces in all transportation vehicle
       o Any equipment used by multiple staff members
       o Any surfaces – door knobs, desks counter tops, light switches, computers,
         keypads, copiers, etc.

• Communicating with staff and inmate population on Agency’s prevention measures
  and upcoming releases transportation arrangements.




                                                                                             200320ar
                          SCDC AGENCY DIRECTIVES 000021
    5:20-cv-01533-DCC-KDW      Date Filed 05/08/20   Entry Number 37-4   Page 23 of 29




                        Office of the Deputy Director for Operations

       COVID-19 (CORONAVIRUS) CONFERENCE CALL
                        Tuesday, April 21, 2020       |   2:00 pm


•   Opening Comments – Joel Anderson
•   Invocation
•   Medical Update
•   Quarantine travel list for 4/21/2020. Quarantine areas are subject to changes daily.
    Do Not Travel.
• Social Distancing in your institution
• Cleaning – Continuous cleaning on a regular schedule throughout the day.
       o All equipment from the control room need to be clean before distribution and
         upon return to the control room.
             keys, weapons, chemical munitions canisters, radios, body alarms, keys
               and restraints
       o Transportation vehicles - clean all surfaces in all transportation vehicle
       o Any equipment used by multiple staff members
       o Any surfaces – door knobs, desks counter tops, light switches, computers,
         keypads, copiers, etc.

• Communicating with staff and inmate population on Agency’s prevention measures
  and upcoming releases transportation arrangements.




                                                                                         200320ar
                          SCDC AGENCY DIRECTIVES 000022
   5:20-cv-01533-DCC-KDW      Date Filed 05/08/20   Entry Number 37-4   Page 24 of 29




                       Office of the Deputy Director for Operations

       COVID-19 (CORONAVIRUS) CONFERENCE CALL
                     Wednesday, April 22, 2020        |   10:00 am


• Opening Comments – Joel Anderson
• Invocation
• Institutional Status Reports
Allendale, Broad River, Camille Graham, Evans, Goodman, Kershaw, Kirkland, Leath, Lee,
Lieber, Livesay, MacDougall, Manning, McCormick, Palmer, Perry, Ridgeland, Trenton,
Turbeville, Tyger River, Wateree River
• Medical Update
• Quarantine travel list for 4/22/2020. Quarantine areas are subject to changes daily. Do
  Not Travel.
• Preparing for May Releases - transportation arrangements
• Social Distancing in your institution
• Cleaning – Continuous cleaning on a regular schedule throughout the day.
     o All equipment from the control room need to be clean before distribution and
        upon return to the control room.
            keys, weapons, chemical munitions canisters, radios, body alarms, keys
             and restraints
     o Transportation vehicles - clean all surfaces in all transportation vehicle
     o Any equipment used by multiple staff members
     o Any surfaces – door knobs, desks counter tops, light switches, computers,
        keypads, copiers, etc.
• Communicating with staff and inmate population on Agency’s prevention measures
  and upcoming releases transportation arrangements.




                                                                                        200320ar
                         SCDC AGENCY DIRECTIVES 000023
    5:20-cv-01533-DCC-KDW     Date Filed 05/08/20   Entry Number 37-4   Page 25 of 29




                       Office of the Deputy Director for Operations

       COVID-19 (CORONAVIRUS) CONFERENCE CALL
                      Thursday, April 23, 2020       |   10:00 am


• Opening Comments – Joel Anderson
• Invocation
• Medical Update
• Quarantine travel list for 4/23/2020. Quarantine areas are subject to changes daily.
  Do Not Travel.
• Preparing for May Releases - hand sanitizers & information cards
• Social Distancing in your institution
• Cleaning – Continuous cleaning on a regular schedule throughout the day.
     o All equipment from the control room need to be clean before distribution and
        upon return to the control room.
            keys, weapons, chemical munitions canisters, radios, body alarms, keys
             and restraints
     o Transportation vehicles - clean all surfaces in all transportation vehicle
     o Any equipment used by multiple staff members
     o Any surfaces – door knobs, desks counter tops, light switches, computers,
        keypads, copiers, etc.
• Communicating with staff and inmate population on Agency’s prevention measures
  and upcoming releases transportation arrangements.




                                                                                        200320ar
                         SCDC AGENCY DIRECTIVES 000024
   5:20-cv-01533-DCC-KDW      Date Filed 05/08/20       Entry Number 37-4   Page 26 of 29




                       Office of the Deputy Director for Operations

      COVID-19 (CORONAVIRUS) CONFERENCE CALL
                        Friday, April 24, 2020      |     10:00 am


• Opening Comments – Joel Anderson
• Invocation
• Correctional Officer week – Proclamation by the Govender was for the week of May
  3, 2020 to May 9, 2020
• Extending the suspension of the following activities: visitation, volunteers, work
  release, labor crews, tours, and limited inmate movement through May 31, 2020. The
  Training Academy remained closed through May 31, 2020.
• Communicating with staff and inmate population about the importance of Social
  Distancing and cleaning in your institution.
• Cleaning
     o Fogger/ Mister Machines delivery due 2nd week in May with a chemical that is
       an EPA Registration number for Sars-Cov-2 Human Coronavirus Disinfectant
       86054-1
     o Standard cleaning procedures
              Continuous cleaning on a regular schedule throughout the day.
             All equipment from the control room need to be clean before
             distribution and upon return to the control room.
                 • keys, weapons, chemical munitions canisters, radios, body alarms,
                    keys and restraints
           Transportation vehicles - clean all surfaces in all transportation vehicle
           Any equipment used by multiple staff members
           Any surfaces – door knobs, desks counter tops, light switches, computers,
             keypads, copiers, etc.
• Medical Update
• Quarantine travel list for 4/24/2020. Quarantine areas are subject to changes daily.
  Do Not Travel.




                                                                                            200320ar
                          SCDC AGENCY DIRECTIVES 000025
   5:20-cv-01533-DCC-KDW      Date Filed 05/08/20   Entry Number 37-4   Page 27 of 29




                       Office of the Deputy Director for Operations

      COVID-19 (CORONAVIRUS) CONFERENCE CALL
                       Monday, April 27, 2020        |   10:00 am


• Opening Comments – Joel Anderson
• Invocation
• Communicating with staff and inmate population about the importance of Social
  Distancing and cleaning in your institution.
• Cleaning
     o Standard cleaning procedures
              Continuous cleaning on a regular schedule throughout the day.
             All equipment from the control room need to be clean before
             distribution and upon return to the control room.
                 • keys, weapons, chemical munitions canisters, radios, body alarms,
                    keys and restraints
           Transportation vehicles - clean all surfaces in all transportation vehicle
           Any equipment used by multiple staff members
           Any surfaces – door knobs, desks counter tops, light switches, computers,
             keypads, copiers, etc.
• Medical Update
• Quarantine travel list for 4/27/2020. Quarantine areas are subject to changes daily.
  Do Not Travel.




                                                                                        200320ar
                          SCDC AGENCY DIRECTIVES 000026
    5:20-cv-01533-DCC-KDW      Date Filed 05/08/20   Entry Number 37-4   Page 28 of 29




                        Office of the Deputy Director for Operations

       COVID-19 (CORONAVIRUS) CONFERENCE CALL
                      Wednesday, April 29, 2020        |   10:00 am


 • Opening Comments – Joel Anderson
 • Invocation
• Institutional Status Reports
 Wateree River, Tyger River, Turbeville, Trenton, Ridgeland, Perry, Palmer, McCormick,
 Manning, MacDougall, Livesay, Lieber, Lee, Leath, Kirkland, Kershaw, Goodman, Evans,
 Camille Graham, Broad River, Allendale
 • Communicating with staff and inmate population about the importance of Social
   Distancing and cleaning in your institution.
 • Cleaning
      o Standard cleaning procedures
               Continuous cleaning on a regular schedule throughout the day.
              All equipment from the control room need to be clean before
              distribution and upon return to the control room.
                  • keys, weapons, chemical munitions canisters, radios, body alarms,
                     keys and restraints
            Transportation vehicles - clean all surfaces in all transportation vehicle
            Any equipment used by multiple staff members
            Any surfaces – door knobs, desks counter tops, light switches, computers,
              keypads, copiers, etc.
 • Medical Update
 • Quarantine travel list for 4/29/2020. Quarantine areas are subject to changes daily.
   Do Not Travel.




                                                                                         200320ar
                           SCDC AGENCY DIRECTIVES 000027
    5:20-cv-01533-DCC-KDW     Date Filed 05/08/20   Entry Number 37-4   Page 29 of 29




                       Office of the Deputy Director for Operations

       COVID-19 (CORONAVIRUS) CONFERENCE CALL
                      Thursday, April 30, 2020       |   10:00 am


• Opening Comments – Joel Anderson
• Invocation
• Quarantine Housing unit list
• Maintenance Staff reporting to work at institutions on Monday, April 5th
• Communicating with staff and inmate population about the importance of Social
  Distancing and cleaning in your institution.
• Personal items in plastic bags - implementing the use of disposable/zip lock bags for
  employee personal items during this time may serve to enhance the health standards
  within your facility.
• Cleaning
      o Standard cleaning procedures
              Continuous cleaning on a regular schedule throughout the day.
             All equipment from the control room need to be clean before
             distribution and upon return to the control room.
                 • keys, weapons, chemical munitions canisters, radios, body alarms,
                    keys and restraints
           Transportation vehicles - clean all surfaces in all transportation vehicle
           Any equipment used by multiple staff members
           Any surfaces – door knobs, desks counter tops, light switches, computers,
             keypads, copiers, etc.
• Medical Update
• Quarantine travel list for 4/30/2020. Quarantine areas are subject to changes daily.
  Do Not Travel.




                                                                                        200320ar
                          SCDC AGENCY DIRECTIVES 000028
